Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 12, 18 and 20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Mahoney et al. (US. Pub. No. 2019/0270611 A1; hereinafter “Mahoney”)

Regarding claim 1, Mahoney teaches a system for remotely monitoring an elevator controller that controls an elevator (see Mahoney, fig. 1, cloud 70), said elevator controller including one or more visual indicators of a status or operational mode of the elevator (see Mahoney, fig. 1, 30, fig. 2-5), said system comprising:
 an optical device positioned to provide images of the visual indicators (see Mahoney, fig. 1, sensor 52, para. [0033-4]);
 a processor responsive to the images from the optical device, said processor processing and analyzing the images and providing processed image data of the images (see Mahoney, fig. 1, processor 54, para. [0035]); 
a communications device responsive to the processed image data and transmitting the processed image data (see Mahoney, fig. 1, communication 60, para. [0036]); and 
a remote application provided remotely from the elevator and receiving the processed image data (see Mahoney, para. [0038]).

Regarding claim 3, Mahoney teaches the system according to claim 1 wherein the optical device is a camera (See Mahoney, para. [0034]).

Regarding claim 4, Mahoney teaches the system according to claim 3 wherein the camera provides digital images and/or digital video (see Mahoney, para. [0034]).

Regarding claim 5, Mahoney teaches the system according to claim 1 wherein the communications device includes one or more of a cellular modem, an Ethernet connection, Bluetooth capability and a wireless LAN adapter (see Mahoney, para. [0036], wifi).

Regarding claim 6, Mahoney teaches the system according to claim 1 wherein the visual indicators include LED lights and/or an LCD display (see Mahoney, fig. 2-5, para. [0033], display 30).

Regarding claim 12, Mahoney teaches the system according to claim 1 further comprising an elevator monitoring box mounted to the elevator, said elevator monitoring box including one or more sensors for monitoring the operation of the elevator, said elevator monitoring box receiving the processed image data from the communications device and sending the image data to the remote application (see Mahoney, fig. 6, mounting 402). 

Regarding claim 18, Mahoney teaches a method for remotely monitoring an elevator controller that controls an elevator, said elevator controller including one or more visual indicators of a status or operational mode of the elevator (see Mahoney¸ fig. 1, display 30), said method comprising: 
providing images and/or video of the visual indicators (see Mahoney, fig. 1, sensor 52, para. [0033-4]);
processing and analyzing the images and/or video to provide processed image data of the images and/or video (see Mahoney, fig. 1, processor 54, para. [0035]); and 
transmitting the processed image data to a remote application provided remotely from the elevator (see Mahoney, fig. 1, communication 60, para. [0036,38]).

Regarding claim 20, the dependent claim is interpreted and rejected for the same reason as set forth above in claim 6. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 8-11, 13-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Mahoney (US. Pub. No. 2019/0202660 A1; hereinafter “Mahoney 660”).
	
	Regarding claim 2, Mahoney teaches the system according to claim 1. 
Mahoney is silent to teaching that wherein the elevator controller, the camera, the processor and the communications device are located in a machine room.
In the same field of endeavor, Mahoney 660 teaches a system wherein the elevator controller, the camera, the processor and the communications device are located in a machine room (see Mahoney 660, fig. 1, room 121, para. [0031,44]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mahoney with the teaching of Mahoney 660 in order to monitor and inspect all aspects of the elevator system (see Mahoney 660, para. [0002]). 

Regarding claim 8, Mahoney teaches the system according to claim 1. 
Mahoney is silent to teaching that wherein the communications device transmits the images.
In the same field of endeavor, Mahoney 660 teaches a system wherein the communications device transmits the images (see Mahoney 660, para. [0040-1]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mahoney with the teaching of Mahoney 660 in order to monitor and inspect all aspects of the elevator system (see Mahoney 660, para. [0002]). 

Regarding claim 9, Mahoney teaches the system according to claim 1. 
Mahoney is silent to teaching that wherein the communications device transmits image data identifying an elevator problem.
In the same field of endeavor, Mahoney 660 teaches a system wherein the communications device transmits image data identifying an elevator problem (see Mahoney 660, para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mahoney with the teaching of Mahoney 660 in order to monitor and inspect all aspects of the elevator system (see Mahoney 660, para. [0002]). 

Regarding claim 10, Mahoney teaches the system according to claim 1. 
Mahoney  is silent to teaching that wherein the remote application is a mobile application.
In the same field of endeavor, Mahoney 660 teaches a system wherein the remote application is a mobile application (see Mahoney 660, para. [0040-1], fig. 3, user device 314).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mahoney with the teaching of Mahoney 660 in order to monitor and inspect all aspects of the elevator system (see Mahoney 660, para. [0002]). 

Regarding claim 11, Mahoney teaches the system according to claim 1. 
Mahoney is silent to teaching that wherein the remote application is operating on a smart phone, a tablet and/or a desktop computer.
In the same field of endeavor, Mahoney 660 teaches a system wherein the remote application is operating on a smart phone, a tablet and/or a desktop computer (see Mahoney 660, para. [0040-1], fig. 3, user device 314).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mahoney with the teaching of Mahoney 660 in order to monitor and inspect all aspects of the elevator system (see Mahoney 660, para. [0002]). 

Regarding claim 13, Mahoney teaches the system according to claim 12. 
Mahoney  is silent to teaching that wherein the sensors include one or more of an altimeter, a microphone, an accelerometer and a presence detector. 
In the same field of endeavor, Mahoney 660 teaches a system wherein the sensors include one or more of an altimeter, a microphone, an accelerometer and a presence detector  (see Mahoney 660, para. [0046], sound detect sensor).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mahoney with the teaching of Mahoney 660 in order to monitor and inspect all aspects of the elevator system (see Mahoney 660, para. [0002]). 

Regarding claim 14, Mahoney teaches a system for remotely monitoring an elevator controller that controls an elevator (see Mahoney, fig. 1, 70), said elevator controller including one or more visual indicators of a status or operational mode of the elevator (see Mahoney, fig. 1, 30), said system comprising:
 a camera providing digital images and/or video of the visual indicators (see Mahoney, fig. 1, sensor 52, para. [0033-4]);
 a processor responsive to the images and/or video from the camera, said processor processing and analyzing the images and/or video and providing processed image data of the images and/or video; a communications device responsive to the processed image data and transmitting the processed image data (see Mahoney, fig. 1, processor 54, para. [0035]), 
wherein the elevator controller, the camera, the processor and the communications device (see Mahoney, fig. 1, controller 40, processor 54, camera 52, communication 60) are located in proximate to the elevator (see Mahoney, fig. 6, mounting 402); and
 a remote mobile application provided remotely from the elevator and receiving the processed image data (see Mahoney, para. [0038]).
Mahoney is silent to teaching that wherein the elevator controller, the camera, the processor and the communications device are located in a machines room proximate to the elevator. 
In the same field of endeavor, Mahoney 660 teaches a system wherein the elevator controller, the camera, the processor and the communications device are located in a machines room proximate to the elevator (see Mahoney 660, fig. 1, room 121, para. [0031,44]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mahoney with the teaching of Mahoney 660 in order to monitor and inspect all aspects of the elevator system (see Mahoney 660, para. [0002]). 

Regarding claims 15-17, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 6, 12 and 13, respectively. 
 
Regarding claim 19, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 2. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Fauconnet (US. Pub. No. 2018/0346286 A1)

Regarding claim 7, Mahoney teaches the system according to claim 1. 
Mahoney is silent to teaching that wherein the visual indicators provide fault code information.
In the same field of endeavor, Fauconnet teaches a system wherein the visual indicators provide fault code information (see Fauconnet, fig. 5, 502, 500, para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Mahoney with the teaching of Fauconnet in order to provide elevator inspection remotely and conveniently without physical access (see Fauconnet, para. [0002-3]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sudi (2019/0202659), Fayette (2002/0036122), Carriero (2020/0062539), Yamakawa (2006/0144645) teach elevator inspection and monitoring systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648